108 F.3d 1374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.ONE HONDA ACCORD, VIN# :  1HGCB7675NA130489, Defendant,Chu Wen CHEUNG;  Man-Fai Poon Cheung, Claimants-Appellants.
No. 96-6996.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Chu Wen Cheung, Man-Fai Poon Cheung, Appellants Pro Se.
Richard Charles Kay, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's orders granting the Government's motion for a default decree of forfeiture and denying Appellants' motion under Fed.R.Civ.P. 55(c) to set aside the default judgment.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. One Honda Accord, No. CA-95-3152-DKC (D. Md. May 3 & June 19, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED